Citation Nr: 1209096	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  03-10 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to September 1971.

This matter initially came to the Board of Veterans' Appeals' (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that declined to reopen the Veteran's previously denied claim of service connection for bilateral knee disability.  A March 2006 rating decision denied service connection for depression.  The Veteran perfected an appeal as to the RO's determinations.

In February 2007, the Board denied the Veteran's claims for service connection for hammertoes and an initial rating in excess of 20 percent for diabetes mellitus with early diabetic nephropathy and erectile dysfunction.  At that time, it remanded his remaining claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  In July 2009, the AMC granted service connection for a depressive disorder.  The AMC's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for depression.  

In October 2009, the Board remanded the Veteran's remaining claim on appeal to the RO via the AMC for further development.  In a December 2009 rating decision, the RO granted the Veteran's claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


FINDINGS OF FACT

1.  A February 1994 rating decision continued a previous denial of service connection for bilateral knee disability, finding that knee problems in service were acute and transitory and there was no showing that any current chronic knee disability was related to service.  The Veteran did not file a notice of disagreement to this decision within one year of being notified.

2.  The evidence added to the record since the RO's February 1994 decision does not bear directly and substantially upon the specific matter under consideration regarding service connection for bilateral knee disability, and is cumulative of evidence previously considered.
CONCLUSIONS OF LAW

1.  The February 1994 RO decision that denied service connection for bilateral knee disability is final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).  

2.  The evidence presented since the February 1994 RO decision that denied the claim for service connection for bilateral knee disability is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

In February 2001, March 2006, March 2007 and April 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met in the April 2010 letter.  In that letter, VA specifically asked the Veteran for any pertinent evidence or authorization to obtain such evidence relevant to his claim for service connection for bilateral knee disability.  However, in a signed statement, dated December 7, 2010, the Veteran said that he had no other information or evidence to submit.

In the March 2006 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service records and VA medical records have been obtained, to the extent available.

As noted above, in October 2009, the Board remanded the Veteran's case to the RO for further development that included sending the Veteran an appropriate notice letter.  There has been substantial compliance with this remand, as the Veteran was sent an appropriate letter in April 2010.  His VA treatment records, dated through July 2008, were also obtained.  The Board is satisfied that the duties to notify and assist have been met. 

II. Factual Background and Legal Analysis

An August 1993 RO rating decision denied the Veteran's claim for service connection for a bilateral knee disability.  A February 1994 RO decision continued the denial of the Veteran's claim for entitlement to service connection for bilateral knee disability on the basis that knee problems exhibited in service were acute and transitory, that any current knee disability was not related to service.  The Veteran was advised in writing of the RO's determinations and his appellate rights and did not appeal.  That decision is final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).  

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration which is neither cumulative nor redundant and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a), effective prior to August 29, 2001.  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998). 

Changes to 38 C.F.R. § 3.156(a) that define new and material evidence are effective prospectively for claims filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2011)).  Since the Veteran's request to reopen his claim was filed in November 2000, the regulations in effect prior to August 29, 2001 are for application. 

Nevertheless, to whatever extent the new legislation has changed the approach to developing evidence in claims, it has not modified the longstanding requirement that a previously denied claim may not be reopened and readjudicated unless, and until, there has been a finding that new and material evidence has been submitted. 

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. at 1356, stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in November 2000.  The evidence added to the record since the February 1994 RO decision includes VA and non-VA medical records and examination reports, dated from 1972 to 2008, some duplicative of those previously considered by the RO, and the Veteran's and others' written statements in support of his claim.  Amongst these records is an April 1972 private medical record wherein it is noted that the Veteran had a leg problem, but there is no mention of left or right knee disorders.

Additional evidence includes VA medical records, dated in July 1993, that reflect the Veteran's complaints of knee pain.  Results of x-rays taken at the time suggested minimal degenerative changes in the left knee and a normal right knee.  These records are duplicative of records available in February 1994.

In his March 2002 notice of disagreement, the Veteran said that he was diagnosed with arthritis and tendonitis in both knees and legs.  In a September 2009 written statement, the Veteran explained that his knees were damaged while he was in Vietnam and that he currently wore knee braces and needed crutches and a walker to ambulate.

Some of this evidence is new in the sense that it has not previously been before the VA.  However, it is cumulative in nature in that it continues to fail to show that the Veteran has current knee disability that is related to his active service.  It does not include evidence suggesting that there is current knee disability that had its onset or is otherwise related to service (the basis for the previous denial), nor does the evidence added to the record bear directly and substantially upon the specific matter under consideration and it is not so significant as to warrant reconsideration of the merits of the claim on appeal.  Indeed, the record remains negative for any competent evidence of chronic knee disability related to service.  In its April 16, 2010 letter, VA specifically asked the Veteran for any pertinent evidence or authorization to obtain such evidence, and the Veteran responded in writing that he had no additional evidence to submit.

Consequently, the Board finds that the evidence received since the February 1994 RO decision that denied service connection for bilateral knee disability does not bear directly or substantially upon the specific matter under consideration, is cumulative of the evidence previously considered by the RO and is not so significant such as to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the February 1994 RO decision that denied the claim of service connection for bilateral knee disability is not new and material, it follows that the claim may not be reopened. 



ORDER

New and material evidence having not been received, the claim of entitlement to service connection for bilateral knee disability is not reopened. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


